Case 9:20-cv-81337-WPD Document 12 Entered on FLSD Docket 09/25/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 20-81337-CIV-DIMITROULEAS

  ANGELINE JEAN BAPTISTE,

         Plaintiff,

  vs.

  GASPETROL ENERGY 3 LLC, d/b/a SUNOCO
  GAS STATION, a Florida Limited Liability Company
  and SAUEL GONZALEZ, an individual,

        Defendant.
  ___________________________________/

                              ORDER APPROVING SETTLEMENT AND
                               DISMISSING CASE WITH PREJUDICE


         THIS CAUSE came before the Court upon the Motion to Approve Settlement and

  Stipulation of Dismissal With Prejudice, filed on September 17, 2020. [DE 11] (“Joint Motion”).

         Having reviewed the relevant terms of the Settlement, the Court approves the Settlement

  Agreement as a fair and reasonable resolution of a bona fide dispute over FLSA provisions. See

  Lynn's Food Stores, Inc. v. U.S. Dep't. of Labor, 679 F.2d 1350, 1355 (11th Cir.1982).

         Accordingly, it is ORDERED and ADJUDGED as follows:

         1. The Joint Motion [DE 11] is GRANTED;

         2. The parties Settlement Agreement [DE 11-1] is hereby APPROVED;

         3. This case is DISMISSED WITH PREJUDICE.

         4. The Court retains jurisdiction for the sole purpose of enforcing the settlement

             agreement.
Case 9:20-cv-81337-WPD Document 12 Entered on FLSD Docket 09/25/2020 Page 2 of 2




         5. The Clerk is DIRECTED to CLOSE this case and DENY AS MOOT any pending

             motions.

          DONE and ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  24th day of September, 2020.




  Copies furnished to:

  Counsel of Record
